Citation Nr: 1822057	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for cervical degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative joint, lumbar spine, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1992.  

This matter comes before the Board of Veterans Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his May 2014 substantive appeal, the Veteran asked to testify before the Board by video teleconference.  However, in correspondence received in February 2017, the Veteran withdrew his request for a hearing before the Board.  Based on the foregoing, the Board finds it has satisfied its responsibility to afford the Veteran the opportunity for a hearing.

The issue of TDIU was adjudicated in a March 2017 rating decision, and found to be moot.  However, the 100 percent rating upon which the RO based this decision became effective in May 2016.  The Veteran's claim for increased evaluation in this case has been pending since 2011.  Accordingly, the Board has taken jurisdiction of the TDIU claim as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also AB, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was provided with VA examinations to assess neurological impairment associated with his service connected cervical and lumbar spine conditions in 2016, he has not been afforded VA examination for his actual cervical and lumbar spine disabilities since 2012.  The 2012 examination reports do not comply with holdings of two precedential decisions of the U.S. Court of Appeals for Veterans Claims (the Court) that were decided subsequent to those examinations.  In Correia v. McDonald, 28 Vet. App. 158, 166 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's cervical and lumbar spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's increased rating claims are intertwined with the claim for TDIU; therefore, the issue of entitlement to TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180,183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Finally, the Veteran submitted a timely notice of disagreement to a December 2015 rating decision that denied service connection for bilateral hip disabilities on the basis that new and material evidence had not been submitted.  The AOJ has yet to issue a statement of the case.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated relevant VA treatment records from 2017 to the present that are not already of record.  

2. Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar and cervical spine disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar and cervical spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also identify all neurological impairment resulting from the Veteran's cervical and lumbar spine disabilities and comment in detail on the severity of such impairment.

The examiner should also comment on the impact the Veteran's cervical and lumber spine disabilities have on his ability to perform the physical acts necessary for employment.

3. Thereafter, and after completing any additional development deemed necessary, readjudicate the Veteran's claims, including that for TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Finally, undertake all appropriate steps to issue the Veteran a Statement of the Case addressing the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disability.  If the Veteran files a timely Substantive Appeal, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



